Citation Nr: 1710222	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO declined to reopen previously denied claims for service connection for PTSD and hepatitis C on the basis that new and material evidence had not been submitted.  In March 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2015.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In the Veteran's June 2015 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  He was initially scheduled for a hearing to be held on January 18, 2017, in Washington, D.C.  The Veteran was notified of this hearing via letter dated December 14, 2016.

On December 22, 2016, the Board received from the Veteran's representative a motion to reschedule the Veteran's hearing.  It was requested that the Veteran's hearing be postponed for 60 days from the scheduled hearing date (January 18, 2017) and then rescheduled.  In March 2017, the Veteran contacted the Board to inquire as to the status of his request to have his hearing rescheduled.  At that time, the Veteran expressed his desire for a video-conference hearing, stating that due to a medical condition, it would burdensome for him to drive to Washington, D.C. to appear in person.. 

After notification of a hearing, an appellant may request a different hearing date within 60 days but not later than two weeks prior to the scheduled date.  38 C.F.R. § 20.702(c) (2016).  No grounds for the request need be stated.  Id.  In the instant case, the Veteran's request to reschedule his hearing was timely made. Therefore, the Veteran should be rescheduled for a Board hearing so as to allow him to testify before a Veterans Law Judge during a video-conference hearing, as requested.  As the RO schedules such hearings, a remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


